Case: 16-40072      Document: 00513768100         Page: 1    Date Filed: 11/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40072                                FILED
                                  Summary Calendar                      November 21, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RUDY MARTINEZ-CASTILLO, also known as Maurio Gonzales, also known
as Alfredo Noges-Saucedo, also known as Redolfo Martinez-Castillo, also
known as Alfredo Martinez-Savavedra,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-204-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Rudy Martinez-Castillo appeals the sentence imposed following his
guilty plea conviction for illegal reentry following deportation in violation of 8
U.S.C. § 1326. He contends that the district court committed reversible plain
error by classifying his 1989 Texas conviction for burglary of a vehicle as an
aggravated felony for purposes of U.S.S.G. § 2L1.2(b)(1)(C) and § 1326(b)(2).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-40072      Document: 00513768100         Page: 2    Date Filed: 11/21/2016


                                      No. 16-40072

He argues that Texas burglary of a vehicle does not qualify as an aggravated
felony pursuant to 8 U.S.C. § 1101(a)(43)(G) because it is not a generic burglary
offense as defined in Taylor v. United States, 495 U.S. 575, 598 (1990). He also
argues that Texas burglary of a vehicle does not qualify as an aggravated
felony pursuant to § 1101(a)(43)(F) because, under the reasoning in Johnson v.
United States, 135 S. Ct. 2551 (2015), the crime of violence definition in 18
U.S.C. § 16(b) is unconstitutionally vague on its face.
       The Government has filed an unopposed motion for summary affirmance
asserting that Martinez-Castillo’s arguments are foreclosed by our recent
decision in United States v. Gonzalez-Longoria, 831 F.3d 670 (5th Cir. 2016)
(en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-6259).                 In the
alternative, the Government requests an extension of time in which to file a
brief on the merits.
       The Government is correct that Gonzalez-Longoria forecloses Martinez-
Castillo’s facial vagueness challenge to § 16(b). 1 See id. at 677. Thus, we need
not determine whether his Texas burglary of a vehicle conviction, or any other
prior conviction, qualifies as an aggravated felony under other provisions of
§ 1101(a)(43). Accordingly, the Government’s motion for summary affirmance
is GRANTED, the alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




       1 The Supreme Court’s recent grant of certiorari on the issue whether § 16(b) is
unconstitutional in light of Johnson in Lynch v. Dimaya, ___ S. Ct. ___, 2016 WL 3232911
(Sept. 29, 2016) (No. 15-1498), does not alter our analysis. We are bound by our own
precedent unless and until that precedent is altered by a decision of the Supreme Court. See
Wicker v. McCotter, 798 F.2d 155, 157-58 (5th Cir. 1986).


                                             2